Citation Nr: 1020206	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-16 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
depression, and adjustment disorder with anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from December 1948 to December 1949.  Thereafter, he served 
in the United States Navy Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In March 2010, the Veteran testified at a Video Conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

The Board notes that recently, the United States Court of 
Appeals for Veterans Claims (Court) held that a claimant 
without medical expertise cannot be expected to precisely 
delineate the diagnosis of his mental illness.  Clemons v. 
Shinseki, 23 Vet. App. 1, 4-5 (2009).  As the Veteran files a 
claim for the affliction his mental condition, whatever that 
is, causes him, VA must construe the claim to include any and 
all of the Veteran's currently diagnosed psychiatric 
disabilities.  Id.  Here, the Veteran filed a claim for 
entitlement to service connection for PTSD and for 
depression.  The medical evidence of record, however, 
indicates that the Veteran has been diagnosed with adjustment 
disorder with anxiety as well as PTSD and depression.  
Therefore, the Board has recharacterized the issue on appeal 
as indicated above to include adjustment disorder with 
anxiety in addition to PTSD and depression.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, 
the Veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder must be remanded for 
additional development.  Such remand is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

VA has a duty to assist the Veteran in the development of his 
claim.  This duty includes providing a medical examination or 
obtaining a medical opinion when necessary.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  
Once VA undertakes the effort to provide an examination with 
respect to a claim of entitlement to service connection, 
whether or not statutorily obligated to do so, the duty to 
assist requires that it be adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  An examination is adequate when 
it contains clear conclusions with supporting data and a 
reasoned medical explanation or analysis.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007).  In contrast, an examination is 
inadequate and must be returned when it does not contain 
sufficient detail to decide a claim on appeal.  Hayes v. 
Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2 (2009).

The Veteran contends that he has an acquired psychiatric 
disorder due to his service.  Specifically, he contends that 
his duties as a corpsman, and being beaten unconscious and 
left for dead while on shore leave, were stressors triggering 
this disorder.

The Veteran's DD-214 reflects that he was a hospital 
apprentice during active service.  Service treatment records 
from this period, as well as from the Veteran's reserve 
service, do not reveal that he complained of, received 
treatment for, or was diagnosed with any injuries sustained 
by being beaten unconscious and left for dead.  They also do 
not reveal that the Veteran complained of, received treatment 
for, or was diagnosed with any psychiatric problems or 
disorders.

However, the Veteran was diagnosed several psychiatric 
disorders subsequent to service.  A VA treatment record from 
the VA Medical Center (VAMC) in Lake City, Florida, dated in 
June 2006 contains a diagnosis of "nightmares/ depression."  
Reports of an August 2006 VA psychiatry evaluation include a 
diagnosis of depression and a diagnosis of PTSD, chronic, 
that appears to have been made in  conformity with the Fourth 
Edition of the Diagnostic and Statistical Manual of Mental 
Disorders, 1994 (DSM-IV).  VA treatment records dated 
thereafter contain diagnoses of PTSD, prolonged PTSD, and 
history of PTSD.

The Veteran underwent a VA PTSD examination in April 2008.  
The examiner reviewed the Veteran's claims file; received a 
detailed history from the Veteran regarding his history, 
stressors, and current psychiatric symptomatology; and 
observed the Veteran during the examination.  Based upon this 
information, the examiner determined that the Veteran did not 
meet the DSM-IV criteria for PTSD and instead diagnosed him 
with adjustment disorder with anxiety.  No opinion regarding 
the etiology of this disorder was provided.

This examination is inadequate for two reasons.  First, the 
Veteran's contradictory diagnoses was not discussed or 
explained.  VA psychiatric treatment and clinical records 
going back to 2006 reflect that PTSD is his predominant 
diagnosis.  While the April 2008 examiner based his opinion 
that the Veteran does not suffer from PTSD on extensive 
psychological testing that was not conducted previously, the 
examiner did not comment on the prior  history of documented 
PTSD, i.e, why such prior diagnoses were inadequate or 
incorrect.   Second, no etiology opinion was rendered as to 
whether the adjustment disorder  that was diagnosed in April 
2008 is related to service.   The Board cannot adequately 
adjudicate the Veteran's claim without clarification 
confirming the DSM-IV diagnosis or diagnoses applicable to 
the Veteran and an etiology opinion for each such diagnosed 
disorder.  Accordingly, a remand is necessary so that the 
Veteran can be afforded another VA examination and a medical 
opinion can be obtained to cure these inadequacies.

The Board notes that the Veteran did not engage in combat 
with the enemy.  His lay testimony concerning the occurrence 
of his claimed in-service PTSD stressors therefore must be 
corroborated by credible supporting evidence.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Service treatment 
records corroborate that the Veteran duties entailed hospital 
work.  They do not corroborate that the Veteran was beaten 
unconscious and left for dead while on shore leave.  After-
the-fact medical nexus evidence, however, can be used to 
establish the occurrence of a claimed in-service stressor 
based on personal assault.  See Bradford v. Nicholson, 20 
Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 
(1999).  As such, the etiology opinion rendered on remand for 
each DSM-IV diagnosed disorder must address both of the 
Veteran's claimed in-service stressors.

VA's duty to assist the Veteran in developing his claim also 
includes making reasonable efforts to help the Veteran 
procure pertinent records, whether or not they are in Federal 
custody.  See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c) (2009).

Treatment records from the VAMC in Lake City, Florida, dated 
from June 2006 to June 2007 have been associated with the 
claims file.  These records reflect that the Veteran has 
received ongoing psychiatric treatment from VA.  Indeed, the 
Veteran testified at the hearing that he continues to 
regularly see VA mental health professionals.  However, no VA 
treatment records dated after June 2007 are currently before 
the Board.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the 
Court held that VA has constructive notice of VA generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus constructively part 
of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  Attempts 
must be made to obtain the Veteran's treatment records from 
the Lake City, Florida, VAMC dated after June 2007 for this 
reason and because fulfillment of VA's duty to assist 
requires it.  These VA treatment records, along with any 
other pertinent records identified by the Veteran during the 
course of this remand, shall be made available to and 
reviewed by the examiner who conducts the Veteran's new VA 
examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Attempt to obtain and associate 
with the claims file the Veteran's 
treatment records from the VAMC in Lake 
City, Florida, dated after June 2007.  
All attempts to obtain these records 
must be documented in the claims file.  
If no such records exist, the claims 
file shall be documented accordingly.

2.  Review the Veteran's claims file 
and undertake any additional 
development indicated, to include 
obtaining and associating with the 
claims file, after securing any 
necessary proper authorization, 
additional pertinent records identified 
by the Veteran during the course of 
this remand.

3.  After completion of the above 
development, arrange for the Veteran to 
undergo an appropriate VA examination 
to determine the nature, extent, onset, 
and etiology of any psychiatric 
disorder, to include PTSD, depression, 
and adjustment disorder with anxiety, 
found to be present.  The claims file 
shall be made available to and reviewed 
by the examiner, and the examiner shall 
note such review in an examination 
report.  All indicated studies deemed 
necessary shall be performed, and all 
findings shall be reported in detail.  
The examiner shall comment on the 
Veteran's reports regarding the onset 
and continuity of his psychiatric 
symptoms and describe the evidence of 
all such symptomatology.  For any and 
each psychiatric disorder consistent 
with the DSM-IV diagnosed, the examiner 
shall discuss and explain how such 
diagnosis was obtained in view of the 
diagnoses in the Veteran's VA treatment 
records and April 2008 VA PTSD 
examination.  The examiner also shall 
opine as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the disorder 
diagnosed is related to service, 
particularly to the Veteran's claimed 
in-service stressors of being a 
corpsman and being beaten unconscious 
and left for dead while on shore leave.  
The rationale for all opinions 
expressed shall be provided in a 
legible report.

4.  Then, readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
is not granted, the Veteran and his 
representative shall be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

